UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4154


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JULIUS LAMONT SMOOT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:16-cr-00279-NCT-1)


Submitted: October 31, 2017                                  Decided: November 7, 2017


Before TRAXLER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Tiffany T. Jefferson, Assistant Federal Public
Defender, Greensboro, North Carolina, for Appellant. Kyle David Pousson, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Julius Lamont Smoot appeals from his conviction and 34-month sentence entered

pursuant to his guilty plea to possession of a firearm by a convicted felon. On appeal,

counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal but questioning the reasonableness of

Smoot’s sentence.     Neither Smoot nor the Government has filed a brief.            After a

comprehensive review of the record and brief on appeal, we affirm.

       We review Smoot’s sentence for both procedural and substantive reasonableness

“under a deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41

(2007).   This court “first ensure[s] that the district court committed no significant

procedural error, such as failing to calculate (or improperly calculating) the Guidelines

range, . . . failing to consider the [18 U.S.C.] § 3553(a) [2012] factors, . . . or failing to

adequately explain the chosen sentence.” Id. at 51. If there is no significant procedural

error, we then consider the sentence’s substantive reasonableness under “the totality of

the circumstances, including the extent of any variance from the Guidelines range.” Id.

We presume that a sentence within a properly calculated Guidelines range is reasonable.

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). A defendant can rebut this

presumption only “by showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.” Id.

       Here, we conclude that the district court correctly calculated the Guidelines range.

Neither party objected, and the district court then proceeded to discuss with Smoot at

length various aspects of the presentence report (PSR) and his criminal background. The

                                              2
court asked numerous questions and demonstrated a thorough familiarity with the PSR.

Thus, although the actual imposition of sentence was accompanied by only brief

reasoning, the sentencing hearing, as a whole, made it clear that the court considered the

various sentencing factors as they related to Smoot and provided a sufficient explanation

for the within-Guidelines sentence.     There is no evidence of procedural error, nor

anything in the record to rebut the presumption that Smoot’s within-Guidelines sentence

is otherwise reasonable.

      In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Smoot’s conviction and

sentence. This court requires that counsel inform Smoot, in writing, of the right to

petition the Supreme Court of the United States for further review. If Smoot requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Smoot. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3